DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 9-10 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kan (U.S. 2017/0331321).

Regarding claim 1, Kan teaches a charging control system (100, Fig. 1; [0078] [0007] [0002]) for an electric vehicle (108, Fig. 1), the charging control system comprising:
an input device (102, Fig. 1 and 7; [0078]) for receiving inputs ([0046]; abstract) of a demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) of a battery (corresponding battery of 108, Fig. 1) so as to charge the battery (abstract; [0002]) by using a charger (103, Fig. 1);

an output device (207, Fig. 2 [0033]; or display of 102, Fig. 1 and 7; [0047] [0078]) for displaying ([0078] [0009] [0007]) the expected charge time (505-1, Fig. 5; or charging duration, Fig. 7) and the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) computed by the processor ([0007]; abstract).
Regarding claim 14, Kan teaches a charging control method ([0078] [0009] [0007]) of an electric vehicle (108, Fig. 1), the charging control method comprising steps of:
receiving inputs ([0046]; abstract) of a demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) of a battery (corresponding battery of 108, Fig. 1) through an input device (102, Fig. 1 and 7; [0078]) so as to charge the battery (abstract; [0002]) by using a charger (103, Fig. 1);
computing (506, Fig. 5; [0078]), by a processor (201, Fig. 2; [0026] [0007] [0009]), an expected charge time (505-1, Fig. 5 or charging duration, Fig. 7) required to charge the battery and an expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) on completion of charging ([0009]) based on the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7)  that is input; and

Regarding claim 6, Kan teaches the charging control system of claim 1, wherein the processor ([0026] [0007] [0009]) is further configured to estimate (506, Fig. 5; [0078]) the expected charge time (505-1, Fig. 5 or charging duration, Fig. 7) required to charge the battery (corresponding battery of 108, Fig. 1) up to the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) by using battery charging information ([0040] [0007]; abstract) including a previously set charging method (inherent characteristic of the vehicle charging profile [0040] [0030]) and a previously stored charging record (inherent characteristic of the [0040] [0030]).
Regarding claim 9, Kan teaches the charging control system of claim 1, wherein the input device is a slide-type input device (inherent characteristic of wireless user device 102 such as a smart phone, Fig. 1; [0002]) configured such that a user manipulates the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) by sliding the input device (inherent characteristic of wireless user device 102 such as a smart phone, Fig. 1; [0002]), and the output device (display of 102, Fig. 1 and 7; [0078]) is configured to display in real time the expected charge time (505-1, Fig. 5 or charging duration, Fig. 7) and the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) changeable according to the demanded charge amount input ([0046]; abstract) to the input device.
Regarding claim 10, Kan teaches the charging control system of claim 1, wherein the output device (display of 102, Fig. 1 and 7; [0078]) is configured to display each of a present battery charged amount (battery capacity, Fig. 6; percent of battery capacity and energy input, Fig. 7; [0047]) and a battery charged amount (battery capacity, Fig. 6; percent of battery capacity and energy input, Fig. 7; [0047]) on the completion of charging ([0009]) according to the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (U.S. 2017/0331321), as applied above in claims 1 and 14, in view of Suganuma (U.S. 2012/0306446)
Regarding claim 2, Kan teaches the charging control system of claim 1. Kan does not explicitly teach further comprising: a navigation device for setting a drive path when road information is previously stored in the navigation device and a destination is input to the navigation device, wherein the processor is further configured to compute a required discharge amount of the battery required to reach the destination based on the 
Suganuma teaches a navigation device (155, Fig. 5; [0084] [0086]) for setting a drive path ([0086]) when road information is previously stored ([0086] [0088]) in the navigation device and a destination is input ([0086] [0082] [0083]) to the navigation device, wherein the processor (ECU 156, Fig. 5; [0084]) is further configured to compute a required discharge amount ([0089]-[0091]) (or [0101]-[0102]) of the battery (154a, Fig. 5; [0089]) required to reach the destination (S12, Fig. 5; [0088] [0090] [0091]) based on the drive path when the destination is input ([0086] [0082] [0083]) to the navigation device, and the output device (153, Fig. 5; [0084] [0085] [0103]) displays  the required discharge amount ([0089]-[0091]) computed by the processor (ECU 156, Fig. 5; [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a navigation device for setting a drive path when road information is previously stored in the navigation device and a destination is input to the navigation device, wherein the processor is further configured to compute a required discharge amount of the battery required to reach the destination based on the drive path when the destination is input to the navigation device, and the output device  displays the required discharge amount computed by the processor of Suganuma’s into Kan’s, in order to update the user the corresponding required power consumption for the travel range or SOC versus distance.
Regarding claim 3, Kan teaches the charging control system of claim 2, in view of Suganuma, wherein the processor (ECU 156, Fig. 5; [0084]; Suganuma) is further 
Regarding claim 4, Kan teaches the charging control system of claim 2, in view of Suganuma, wherein the processor (ECU 156, Fig. 5; Suganuma)  is further configured to estimate the required discharge amount ([0089]-[0091]; or [0101] [0102]; Suganuma) of the battery (154a, Fig. 5; Suganuma) based on the road information of the drive path ([0103] [0094] [0080]; Suganuma).
Regarding claim 15, Kan teaches the charging control method of claim 14. Kan does not explicitly teach further comprising: determining whether a destination is input to a navigation device in which road information is previously stored after the inputting, wherein the step of computing includes computing a required discharge amount of the battery required to reach the destination and a required charge amount of the battery required to be charged to reach the destination based on a drive path when the 
Suganuma teaches determining whether a destination is input ([0086] [0082] [0083]) to a navigation device (155, Fig. 5; [0084] [0086]) in which road information  is previously stored ([0086] [0088]) after the inputting, wherein the step of computing includes computing a required discharge amount ([0089]-[0091]) (or [0101]-[0102]) of the battery (154a, Fig. 5; [0089]) required to reach the destination (S12, Fig. 5; [0088] [0090] [0091]) and a required charge amount ([0089]-[0091]) of the battery required to be charged ([0095] [0101] [0112]) to reach the destination (S13, Fig. 7; [0101]) based on a drive path when the destination is input ([0086] [0082] [0083]) to the navigation device, and the step of displaying includes displaying (153, Fig. 5; [0103] [0084] [0085]) the computed required discharge ([0089]-[0091]) (or [0101]-[0102]) and charge amounts ([0089]-[0091]) (or [0095] [0101] [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether a destination is input to a navigation device in which road information is previously stored after the inputting, wherein the step of computing includes computing a required discharge amount of the battery required to reach the destination and a required charge amount of the battery required to be charged to reach the destination based on a drive path when the destination is input to the navigation device, and the step of displaying includes displaying the computed required discharge and charge amounts of Suganuma’s into Kan’s, in order to update the user the corresponding required power consumption for the travel range or SOC versus distance.
Regarding claim 16, Kan teaches the charging control method of claim 14. Kan does not explicitly teach wherein when state information of a charging station is input in the computing of the expected charge time and the expected drivable distance, the step of computing includes estimating the expected charge time on the basis of the state information of the charging station.
Suganuma teaches wherein when state information ([0094] [0095]) of a charging station ([0010] [0020] [0053]) is input in the computing (ECU 156, Fig. 5; [0084]) of the expected charge time ([0010] [0020] [0053]) and the expected drivable distance ([0086] [0088] [0089]), the step of computing includes estimating the expected charge time ([0010] [0020] [0053]) on the basis of the state information ([0094] [0095]) of the charging station ([0010] [0020] [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate state information of a charging station; configured to estimate the expected charge time on the basis of input state information of the charging station of Suganuma’s into Kan’s, in order to assist the user selection for an optimal charging station ([0095] [0094]; Suganuma).
Regarding claim 17, Kan teaches the charging control method of claim 16, in view of Suganuma, wherein the input state information of the charging station ([0010] [0020] [0053]; Suganuma) includes at least one of waiting vehicle information ([0094]; Suganuma) or charger information at the charging station ([0094]; Suganuma), and the step of computing further includes estimating the expected charge time ([0010] [0020] [0053]; Suganuma) by reflecting a waiting time ([0011] [0020] [0094]; Suganuma) 
Regarding claim 18, Kan teaches the charging control method of claim 17, in view of Suganuma, wherein the waiting vehicle information ([0094]; Suganuma) at the charging station includes at least one of a remaining charge time of a vehicle being charged at the charging station ([0094]; Suganuma), the number of vehicles waiting or reserved for charging at the charging station ([0094]; Suganuma), or an expected charge time of the vehicles waiting or reserved for charging, and the charger information includes information on whether a charger or a port operates in a normal condition ([0094]; Suganuma).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kan (U.S. 2017/0331321) and Suganuma (U.S. 2012/0306446), as applied above in claim 4, in view of Skaff (U.S. 2015/0100226).
Regarding claim 5, Kan teaches the charging control system of claim 4, in view of Suganuma, wherein the processor (ECU 156, Fig. 5; Suganuma) is further configured to: divide the drive path into a plurality of sections (per Fig. 6; [0077] [0080]; Suganuma) based on the road information of the drive path ([0075] [0080]; Suganuma); and compute the required discharge amount ([0089]-[0091] or [0101] [0102]; Suganuma) of the battery (154a, Fig. 5; Suganuma) by the electric vehicle ([0083] [0094]; Suganuma) set at each of the divided plurality of sections (Fig. 6; [0077] [0080]; Suganuma).

Skaff teaches a processor (36, 28, Fig. 1; [0023]-[0025]) configured to compute ([0004]) the required discharge amount  of the battery (travel distance/range 88 corresponding to battery SOC 86, Fig. 2; [0039] [0038] [0043]) by using an average fuel efficiency of the electric vehicle (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (compute the required discharge amount by) using an average fuel efficiency (of the electric vehicle) of Skaff’s into Kan’s, in view of Suganuma’s, in order to provide an efficiency gauge of an instantaneous energy consumption rate used for instantaneous range calculation (abstract; Skaff).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (U.S. 2017/0331321), as applied above in claim 1, in view of Skaff (U.S. 2015/0100226).
Regarding claim 7, Kan teaches the charging control system of claim 1, wherein the processor ([0026] [0007] [0009]) is further configured to estimate (506, Fig. 5; [0078])  the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) by the vehicle (108, Fig. 1) based on the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7).
Kan does not explicitly teach (estimate the expected drivable distance by) using an average fuel efficiency (of the electric vehicle).

Regarding claim 8, Kan teaches the charging control system of claim 7, in view of Skaff, wherein the processor (36, 28, 70, Fig. 1; [0023]-[0025]; Skaff) is further configured to reflect, on the average fuel efficiency (abstract; Skaff), road information or traffic information ([0032]; Skaff) according to a path ([0031]; Skaff) of the vehicle to the destination when a destination is input ([0031]; Skaff) to a navigation device (68, Fig. 1 [0031]; Skaff).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (U.S. 2017/0331321), as applied above in claim 1, in view of Skaff (U.S. 2015/0100226) and further in view of Suganuma (U.S. 2012/0306446).
Regarding claim 11, Kan teaches the charging control system of claim 1. Kan does not explicitly teach wherein state information of a charging station is input to the input device by telematics.

The combination does not explicitly teach state information of a charging station; the processor is further configured to estimate the expected charge time on the basis of input state information of the charging station
Suganuma teaches wherein state information of a charging station ([0010] [0020] [0053]) is input to the input device by wireless communication (151, Fig. 5), and the processor (ECU 156, Fig. 5; [0084]) is further configured to estimate the expected charge time ([0010] [0020] [0053]) on the basis of input state information of the charging station ([0010] [0020] [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate state information of a charging station; configured to estimate the expected charge time on the basis of input state information of the charging station of Suganuma’s into Kan’s in view of Skaff’s, in order to assist the user selection for an optimal charging station ([0095] [0094]; Suganuma).
Regarding claim 12, Kan teaches the charging control system of claim 11, in view of Kaff and further in view of Suganuma, wherein the input state information of the charging station ([0010] [0020] [0053]; Suganuma) includes at least one of waiting 
Regarding claim 13, Kan teaches the charging control system of claim 11, in view of Kaff and further in view of Suganuma, wherein the waiting vehicle information ([0094]; Suganuma) at the charging station includes at least one of a remaining charge time of a vehicle being charged at the charging station ([0094]; Suganuma), the number of vehicles waiting or reserved for charging at the charging station ([0094]; Suganuma), or an expected charge time of the vehicles waiting or reserved for charging, and the charger information includes information on whether a charger or a port operates in a normal condition ([0094]; Suganuma).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2012/0109515, U.S. 9517705, and U.S. 2013/0282472.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859